Citation Nr: 1227791	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post operative left knee traumatic arthritis with patellofemoral joint pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post operative right knee traumatic arthritis with patellofemoral joint pain, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for an acquired psychiatric disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1983 and from April 1983 to his retirement in April 1999. 

The issue of entitlement to service connection for an acquired psychiatric disability comes before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The remaining issues come before the Board on appeal from an October 2007 rating decision by the RO in St. Petersburg, Florida.  The Pittsburgh, Pennsylvania RO currently has jurisdiction over these issues as well.  In his substantive appeal, the Veteran requested a Board hearing.  However, he subsequently withdrew this request on October 2008.    

The Board observes that even though the Veteran submitted a notice of disagreement, the RO did not issue a statement of the case with respect to the issue of service connection for low back disability.  However, in December 2008, the RO issued a supplemental statement of the case addressing this issue and subsequently certified this issue to the Board.  Accordingly, the Board finds that this issue is in appellate status and properly before it.  

The Veteran has continued to submit additional evidence to the Board.  In a July 2012 memorandum, his representative waived RO consideration of this evidence.  Nevertheless, in light of the need to remand, the RO will have the opportunity to review this evidence.

In a May 2012 brief, the Veteran's representative raised the issue of entitlement to service connection for hypertension, including whether there was clear and unmistakable error (CUE) in a May 1999 rating decision.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-connected left and right knee disabilities.  The Veteran was afforded a VA examination in July 2007.  The examiner indicated that there was pain on motion, but she could not determine additional limitation of function due to repetitive use or flare-ups per DeLuca v. Brown, 8 Vet. App. 202 (1995) without resorting to mere speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the examiner did not fully explain why she was unable to render an opinion without resorting to speculation, the examination report must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, current private treatment records in February 2011 also documented that pain was elicited by motion.  Accordingly, the Veteran should be afforded another VA examination to determine the severity of his service-connected left and right knee disabilities and to adequately address functional loss due to pain per DeLuca.  

The July 2007 VA examination is also deficient with respect to the issue of service connection for low back disability.  The examiner determined that it was less likely as not that the Veteran's current low back disability was the same seen during active duty or result of active duty claimed injury or event.  However, the examiner failed to provide any sort of rationale for this opinion.  A VA examination is insufficient if it fails to provide a clear rationale or explanation for the opinions expressed.  See  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Moreover, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has also asserted that his low back disability is secondary to his service connected bilateral ankle and knee disabilities.  However, the examination did not address whether the Veteran's low back disability was proximately due to or aggravated by his service-connected disabilities under 38 C.F.R. § 3.310.  Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of any currently manifested low back disability.  
  
Although the July 2007 examiner indicated that there was no current bilateral hip disability, the issue of service connection for bilateral hip disability is inextricably intertwined with the low back issue as there is subsequent medical evidence indicating that the Veteran's hip pain may be due to radiculopathy associated with his low back disability.  Importantly, a private September 2008 piriformis test of both hips was positive.  Accordingly, this issue must also be returned for further development.  

The Veteran is also seeking service connection for an acquired psychiatric disability.  The Veteran asserts that he has suffered from panic attacks ever since an incident in service where three of his shipmates were killed in a motor vehicle accident as he was supposed to be in the car with them.  A service treatment record that appears to be dated in 1997 showed that the Veteran had a mild single anxiety attack.  Further, in October 1998, the Veteran reported complaining of panic attacks while driving.  The assessment was rule out paranoid.  In support of his claim, he also submitted a statement from his now wife who witnessed the Veteran's panic attacks and phobia about driving which had continued since she met him in June 1992.  Current private treatment records showed treatment for panic attacks and anxiety.  Given the incidents in service and the Veteran's and his wife's lay statements, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any currently manifested acquired psychiatric disability pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Veteran has reported that there was an investigation of the automobile accident which occurred in 1985 while he stationed on the USS Charles F. Adams.  He indicated that he was interviewed at that time.  The Board finds that the further development is necessary concerning this incident.  The RO should take appropriate steps to obtain the Veteran's service personnel records as well as any ship reports concerning this accident.  

The Veteran has also indicated that he received mental health treatment while in service in 1998 when stationed at Lemoore Naval Air Station.  Although the RO has requested records directly from this location three times to which there has been no response, the RO has not requested the Veteran's service mental health clinical records from the National Personnel Records Center (NPRC).  In light of the need to remand for other matters, the RO should request such records.

Moreover, with respect to the issue of entitlement to a TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In a September 2011 statement, the Veteran indicated that he has not been able to work due to his service-connected disabilities and was last employed in December 2006.  In light of the Court's decision in Rice, and given that there is evidence of unemployability, the Board directs the RO to proceed with the appropriate development of this issue.   

Lastly, the Veteran indicated that he received treatment from the Gainesville, Florida VA Medical Center (VAMC) from July 2007 to December 2007.  However, the claims file only includes records up to October 2007.  A review of Virtual VA processing system also does not include any further VA treatment records.  Moreover, the Veteran indicated that he received treatment at the VAMC in Fresno, California from October 1998 to December 2006.  However, no records prior to October 2006 have been associated with the claims file.  The RO should take appropriate steps to associate these records and any additional VA treatment records identified by the Veteran with his record.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) containing notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  The RO should request that the Veteran submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO should also ask the Veteran whether he has had any further treatment for his disabilities on appeal that he has not already submitted, including private and VA.  If so, the RO should take appropriate steps to obtain such records.  

2.  The RO should obtain the Veteran's service personnel records as well as any ship reports from 1985 for the USS Charles F. Adams concerning an automobile accident that killed three shipmates.  

3.  The RO should request the Veteran's service mental health clinical records from the NPRC, to specifically include any records from Lemoore Naval Air Station.  The request and any response should be clearly documented in the claims file. 

4.  The RO should obtain VA treatment records from the Gainesville, Florida VAMC from October 2007 to the present, any records from the Fresno, California, VAMC prior to October 2006 and from December 2006 to the present and any other additional VA treatment identified.  

5.  The RO should schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of left and right knee disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and complaints and clinical manifestations should be reported in detail.  

The examination report should address any weakened movement of the left and right knees, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and express this in terms of additional degrees of limitation of motion during the flare-ups.  Further, the examiner should also offer an opinion as to how the Veteran's pain could limit his functional ability when the knees  are repeatedly used over a period of time, and express this in terms of additional degrees of limitation of motion.  

The examiner should also address the severity of the Veteran's other service-connected disabilities and opine on the effect of all of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment.  

A clear rationale for all opinions expressed must be given. 

6.  The Veteran should be afforded an appropriate VA examination for the purpose of determining the nature and etiology of his low back disability and bilateral hip disability.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

a)  With respect to the Veteran's bilateral hip disability, discuss whether the Veteran has a separate musculoskeletal bilateral hip disability and/or whether the pain is attributed to radiculopathy associated with his low back disability. 

b)  Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's low back disability and/or bilateral hip disability are causally related to service.

 c)  Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's low back disability and/or bilateral hip disability was caused by the Veteran's service-connected bilateral ankle and knee disabilities.

 d)  Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's low back disability and/or bilateral hip disability has been aggravated by the Veteran's service-connected bilateral ankle and knee disabilities?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

 In proffering the opinions, the examiner should specifically address the incidents in service and the Veteran's statements of pertinent symptomatology since service.  A detailed rational should be provided for all opinions expressed.   

7.  The RO should schedule the Veteran for a comprehensive VA psychiatric examination.  The claims folder is to be made available to the examiner for review in connection with the examination.  All tests deemed necessary by the examiner are to be performed.  All psychiatric diagnoses should be clearly reported.  After examining the Veteran and reviewing the claims file, the examiner should specifically express an opinion as to the etiology of any current chronic acquired psychiatric disability.  Specifically, the examiner should address the nature of any current acquired psychiatric disability and offer an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any such current acquired psychiatric disability is causally related to service.  

In proffering an opinion, the examiner should address the incidents in service and the Veteran's statements of pertinent symptomatology since service.  A detailed rational for all opinions expressed should be provided.  

8.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

9.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


